11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT

Michael Shawn Rowch,                        * From the 358th District Court
                                              of Ector County,
                                              Trial Court No. D-44,355.

Vs. No. 11-15-00206-CR                      * May 6, 2016

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.